 

Ex. 10.1 

SEVERANCE AGREEMENT

This Severance Agreement (Agreement) is entered into as of June 5, 2006, by and
between Sanjeev Kumar ("Employee") and Energy Conversion Devices, Inc., a
Delaware corporation (the "Corporation").

Section 1 – Employment

The Employee's employment with the Corporation began on June 5, 2006.

Section 2 – Right to Terminate; Automatic Termination of Employment

(a)         Termination Without Cause. Subject to Section 3 of this Agreement,
the Corporation may terminate Employee’s employment at any time and for any
reason.

(b)         Termination For Cause. The Corporation may terminate Employee’s
employment at any time for “Cause” (as defined below) by giving ten (10)
business days notice to Employee stating the basis for such termination.
Employee shall have the opportunity to respond or cure the reasons stated in the
Corporation notice during the ten (10) business day notice period. “Cause” shall
mean any of the following:

(i)    Employee has materially breached this Agreement or any other agreement to
which Employee and the Corporation or its subsidiaries are parties or has
materially breached any other obligation or duty owed to the Corporation or its
subsidiaries;

(ii)    Employee has committed gross negligence, gross misconduct or conviction
of a violation of law in the performance of Employee’s duties for the
Corporation or its subsidiaries (Violation of the law shall not include traffic
violations or misdemeanors);

(iii)    Employee has materially failed to follow reasonable, ethical and lawful
instructions from the Board, officer, body or other entity or individual to whom
Employee reports concerning the operations or business of the Corporation or its
subsidiaries;

(iv)    Employee has been convicted of a felony the circumstances of which
substantially relate to Employee’s employment duties with the Corporation or its
subsidiaries;

(v)    Employee has misappropriated funds or property of the Corporation or its
subsidiaries;

(vi)    Employee has attempted to obtain a personal profit from any transaction
in which the Corporation or its subsidiaries has an interest, and which
constitutes a corporate opportunity of the Corporation or its subsidiaries, or
which is adverse to the interests of the Corporation or its subsidiaries, unless
the transaction was approved in writing by the Corporation’s Board after full
disclosure of all details relating to such transaction.

(c)         Termination by Death or Disability. Employee’s employment and the
Corporation’s obligations under this Agreement shall terminate automatically,
effective immediately and without any notice being necessary, upon Employee’s
death or upon expiration of three (3) months after a determination of Disability
of Employee. For purposes of this Agreement, “Disability” means the inability of
Employee, due to a physical or mental

 

1

 


--------------------------------------------------------------------------------



 

impairment, to perform the essential functions of Employee’s job with the
Corporation for a period of three (3) months, despite all reasonable
accommodations having been made by the Corporation. A determination of
Disability shall be made by an independent physician selected by the Corporation
and the Employee who specializes in the area associated with Employee’s
disability. Employee shall cooperate with any efforts to make such determination
by the independent designated physician. Should the physician for the Employee
disagree with the determination, the Corporation and Employee will select a
third independent physician pursuant to the regulations pertaining to the Family
and Medical Leave Act. Any such determination by the third physician shall be
conclusive and binding on the Corporation and Employee. Any determination of
Disability under this Section 2(c) is not intended to a lter any benefits any
party may be entitled to receive under any short-term or long-term disability
insurance policy carried by either the Corporation or Employee with respect to
Employee, which benefits shall be governed solely by the terms of any such
insurance policy.

(d)         Termination by Resignation. Employee’s employment and the
Corporation’s obligations under this Agreement shall terminate automatically,
effective upon ten (10) business day written notice to the Corporation of
Employee’s resignation from employment with the Corporation without “Good
Reason” or at such other time as may be mutually agreed between the Corporation
and Employee following the provision of such notice.

(e)         Termination for Good Reason. Employee may terminate Employee’s
employment upon ten (10) business days advance written notice for “Good Reason”
(as defined below) by giving notice to the Corporation stating the basis for
such Good Reason termination. The Corporation will have the opportunity to cure
the items set forth in the Good Reason notice within the ten (10) business day
cure period. “Good Reason” shall mean:

(i)    any material breach of this Agreement by the Corporation; or

(ii)    other than for “Cause”, any material reduction in the nature or scope of
Employee’s title, authority, powers, functions, duties, reporting requirements,
responsibilities, base salary, method of computing the Employee’s bonus or
benefits (except for any change in benefits that generally apply to all
executives) or

(iii)    a transfer of Employee’s place of employment of more than 30 miles.

Notwithstanding the foregoing to the contrary, Good Reason shall not exist
unless Employee first provides the Board with notice of the facts alleged to
constitute Good Reason and the provision of this Section 2 (e) which Employee
alleges applies, and until such breach, reduction or requirement remains uncured
for ten (10) business days following the Board’s receipt of such written notice
from Employee.

Section 3 – Rights Upon Termination

(a)         Termination Without Cause and Termination for Good Reason. If
Employee’s employment is terminated Without Cause or for Good Reason, Employee
shall, after executing the Release of Claims described in Section 4 (m), receive
(i) any unpaid Base Salary and accrued but unused vacation pay with respect to
the period prior to the effective date of termination; (ii) severance payments
equal to the Employee’s annual base salary (at the highest rate in effect during
the term of this Agreement) payable in equal installments for one year according
to the Corporation’s regular pay schedule for salaried employees; (iii)
continued participation in the Corporation’s annual and long-term incentive
plans (upon the

 

2

 


--------------------------------------------------------------------------------



 

terms in effect immediately prior to such termination) for (A) the full fiscal
year in which the termination occurs, payable within 30 days after the end of
such fiscal year, and (B) on a pro-rated basis for the period from the beginning
of the next fiscal year to the first anniversary of the termination, payable
within 30 days after such anniversary; (iv) continued participation in the
benefit plans, programs and arrangements (including medical and dental plans)
for one year following the termination date; provided, however, that
participation in such benefit plans, programs and arrangements shall cease prior
to the expiration of such one-year period to the extent the Employee has been
offered or actually participates in comparable benefit plans, programs or
arrangements with another employer during such period and Employee shall report
any such offer or participation to the Corporation; (v) pay ment of the cost of
COBRA coverage for Employee and his eligible dependents until the earlier of
twelve (12) months following the termination of his employment with the
Corporation or the time at which Employee becomes eligible for other health and
dental insurance coverage; and (vi) reimbursement of expenses incurred by
Employee prior to termination. The right to receive severance is not subject to
offset for other earnings for Employee and there shall be no duty to mitigate
damages. The Corporation shall also cause the Employee to receive all vested and
accrued benefits earned by Employee under all employee benefit plans and
programs sponsored by the Corporation in which Employee participates. The
Employee will not be required to return any signing or similar bonus or
compensation upon any Termination Without Cause or Termination for Good Reason
or his Death or Disability, notwithstanding any other agreement to the contrary.

(b)         Termination for Cause, Termination by Death or Disability and
Termination by Resignation. If Employee’s employment is terminated for Cause or
for Death, or if Employee resigns without good reason, Employee or Employee’s
estate shall have no further rights against the Corporation hereunder, except
for the right to receive (i) any unpaid Base Salary and accrued but unused
vacation pay with respect to the period prior to the effective date of
termination and (ii) reimbursement of expenses incurred by Employee.

Section 4 – Miscellaneous Provisions

(a)         Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Corporation
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b)         Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) that are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(c)         Presumption. The Corporation shall make or cause to be made the
payments described in this Agreement upon receiving written notice from the
Employee describing such payment, referring to the provision of this Agreement
under which such payment is claimed and certifying that all conditions for such
payment, as set forth in this Agreement, have been satisfied. The information so
furnished to the Corporation by the Employee shall be presumed to be correct,
subject to rebuttal by the Corporation after payment. After making the payment
claimed by the Employee, the Corporation may seek a refund of such payment in
accordance

 

3

 


--------------------------------------------------------------------------------



 

with Subsection (h) below. This Subsection (c) shall not be used to cause a
payment to be made at a time earlier than provided in this Agreement.

(d)         Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to the Employee at the home address that the Employee
most recently communicated to the Corporation in writing. In the case of the
Corporation, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.

(e)         No Setoff. There shall be no right of setoff or counterclaim, with
respect to any claim, debt or obligation, against payments to the Employee under
this Agreement.

(f)          Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the state of
Michigan, irrespective of Michigan's choice-of-law principles.

(g)         Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h)         Arbitration. All disputes arising out of or relating to the
employment relationship shall be resolved only by final and binding arbitration
using the following procedure:

(i) The Corporation and Employee shall first attempt to select an arbitrator by
the mutual agreement. If the arbitrator is not selected by mutual agreement of
the Corporation and Employee within thirty (30) days, then the arbitrator will
be selected from a panel of experienced employment arbitrators supplied by the
American Arbitration Association (AAA), utilizing the AAA National Rules for the
Resolution of Employment Disputes. Once either party provides notice to the
other of the intent to arbitrate, it shall be the joint obligation of the
Corporation and Employee to file for arbitration with AAA with the Corporation
to pay the filing and administrative fees and related expenses established by
AAA except as set forth in subparagraph (iv) below.

(ii) The arbitrator will decide the time and place of the hearing in Oakland
County or such other location as may be mutually agreed to by the Corporation
and Employee.

(iii) The Arbitrator shall have power to award all relief as allowed by law or
contract, including the award of costs and attorney fees to the prevailing
party.

(iv) Should the arbitrator determine that Employee was terminated for “Cause”,
Employee shall be responsible for the entire filing fees, administrative costs
and reasonable Corporation attorney fees. Should the arbitrator determine that
the Employee was not terminated for Cause, the Corporation shall be responsible
for the entire filing fees, administrative costs and reasonable Employee
attorney fees.

(v) The award of the Arbitrator may be entered in the Circuit Court for the
County of Oakland, Michigan.

 

4

 


--------------------------------------------------------------------------------



 

 

The arbitration procedures described in this section shall be the exclusive
dispute resolution mechanism for resolution of disputes relating to the
employment relationship. The Corporation and Employee waive all rights to trial,
including trial by jury, with respect to disputes arising out of or relating to
this Agreement.

(i)           No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Subsection (i) shall be void.

(j)           Employment at Will; Limitation of Remedies. The Corporation and
the Employee acknowledge that the Employee's employment is at will, as defined
under applicable law. If the Employee's employment terminates for any reason,
the Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.

(k)         Employment Taxes. All payments made pursuant to this Agreement shall
be subject to withholding of applicable taxes.

(l)           Benefit Coverage Nonadditive. In the event that the Employee is
entitled to life insurance and health plan coverage under more than one
provision hereunder, only one provision shall apply, and neither the periods of
coverage nor the amounts of benefits shall be additive.

(m)        Release of Claims. As a condition to the receipt of the payments and
benefits described in this Agreement, the Employee shall be required to execute
a release of all claims arising out of the Employee’s employment or the
termination thereof, including but not limited to any claims of discrimination
under state or federal law, as reasonably acceptable to the Employee. Such
release shall be promptly presented to the Employee following any Termination
Without Cause or Termination for Good Reason.

IN WITNESS WHEREOF, each of the Corporation and Employee has executed this
Agreement, in the case of the Corporation by its duly authorized officer, as of
the day and year first above written.

    EMPLOYEE           /S/  Sanjeev Kumar     Sanjeev Kumar                
CORPORATION           /S/  Robert C. Stempel     By:  Robert C. Stempel
       Its:   Chairman and Chief Executive Officer

 

 

 

 

 

5

 

 

 